Citation Nr: 1000021	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-30 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
psychiatric disability.  

2.  Entitlement to an increased disability rating for a left 
inguinal herniorrhaphy, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO 
determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for a 
psychiatric disorder had not been received.  In addition, the 
RO awarded a compensable evaluation of 10 percent, effective 
from December 2003, for the service-connected left inguinal 
herniorrhaphy.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

As will be discussed in further detail in the following 
decision, the Board finds that new and material evidence 
sufficient to reopen a previously denied claim for service 
connection for a psychiatric disorder has in fact been 
received.  Thus, the Board is granting this portion of the 
Veteran's appeal.  However, the de novo claim for service 
connection for a psychiatric disorder, as well as the issue 
of entitlement to a disability rating greater than 10 percent 
for the service-connected left inguinal herniorrhaphy, are 
addressed in the REMAND portion of the decision below and are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C. for further evidentiary 
development.  


FINDINGS OF FACT

1.  In an unappealed July 1994 rating action, the RO 
confirmed previous denials of service connection for a 
psychiatric disorder.  

2.  Evidence received since the July 1994 decision raises a 
reasonable possibility of substantiating the claim for 
service connection for a psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The July 1994 continued denial of service connection for 
a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2009).  

2.  The evidence received since the July 1994 rating action 
is new and material, and the claim for service connection for 
a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  However, in light of 
the favorable determination with respect to whether new and 
material evidence has been submitted, and the need to remand 
for additional information with regard to the merits of the 
case, no further discussion of VCAA compliance is needed.



Analysis Of New And Material Claim

At the time of the July 1994 rating action, the claims folder 
contained service treatment records which indicated that, 
during active duty, the Veteran had received medical care for 
a moderate chronic schizoid personality disorder.  The report 
of the May 1955 separation examination acknowledged the 
Veteran's withdrawn "asocial" personality.  Post-service 
medical records reflected diagnoses of a schizoid personality 
disorder (at an August 1955 VA neuropsychiatric examination) 
and a dependent personality disorder (during a December 1984 
VA hospitalization for cardiovascular evaluation).  

Significantly, however, the claims folder contained no 
competent evidence of a diagnosis of a chronic psychiatric 
disorder.  Thus, the RO, in July 1994, confirmed the previous 
denials of service connection for a psychiatric disability.  

Following receipt of notification of that decision, the 
Veteran failed to initiate an appeal of the denial of his 
claim.  As such, the July 1994 determination is final.  
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2009).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2009).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

Service connection for a nervous condition was originally 
denied in June 1955 because the Veteran suffered from a 
personality disorder which was not a disability within the 
meaning of the law.  At the time of the last prior final 
decision in July 1994, the RO noted that evidence reflecting 
a diagnosis of a chronic psychiatric disorder had not been 
submitted.  Based on this evidentiary posture (e.g., no 
competent evidence of a diagnosed chronic psychiatric 
disability), the RO declined to reopen the claim.  

Importantly, additional evidence received since the last 
prior final decision in July 1994 includes medical records 
reflecting findings of depression, anxiety, and possible 
panic attacks.  These additional medical records are clearly 
probative because they provide for the first time evidence of 
diagnoses of chronic psychiatric disorders.  Thus, the Board 
finds that the additional evidence received since the last 
prior final denial of service connection for a psychiatric 
disability in July 1994 raises a reasonable possibility of 
substantiating this issue.  See 38 C.F.R. § 3.156(a) (2009).  
This additional evidence is, therefore, new and material, as 
contemplated by the pertinent law and regulations, and serves 
as a basis to reopen the Veteran's claim for service 
connection for a psychiatric disorder.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2009).  


ORDER

New and material sufficient to reopen a claim for service 
connection for a psychiatric disorder having been received, 
the appeal is granted to this extent.  


REMAND

Service Connection For A Psychiatric Disorder

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
a psychiatric disorder, the Board must now consider the de 
novo issue of entitlement to service connection for this 
disability.  Throughout the current appeal, the Veteran has 
contended that he had suffered a nervous breakdown during 
service and that he has continued to experience psychiatric 
problems since then.  

As previously discussed herein, available service treatment 
records reflect the Veteran's receipt of medical care for a 
moderate chronic schizoid personality disorder.  At the 
separation examination conducted in May 1955, the Veteran was 
found to have a withdrawn "asocial" personality.  According 
to available post-service medical records, the Veteran was 
diagnosed with a schizoid personality disorder (at an August 
1955 VA neuropsychiatric examination) and a dependent 
personality disorder (during a December 1984 VA 
hospitalization for cardiovascular evaluation).  More recent 
VA medical records dated between July 2000 and December 2004 
provide findings of depression, anxiety, and possible panic 
attacks.  

Further review of the claims folder indicates that the 
Veteran has not been accorded a pertinent VA examination 
during the current appeal.  In light of the evidence of 
in-service, and post-service, psychiatric treatment, the 
Board believes that a remand of his psychiatric claim is 
necessary.  Specifically, on remand, the Veteran should be 
given an opportunity to undergo a relevant VA examination to 
determine whether a relationship exists between any current 
psychiatric diagnosis and his active duty.  See 38 C.F.R. 
§ 3.304(f).  See also 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009); and McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (stipulating that VA's duty to assist 
veterans, pursuant to the VCAA, includes the duty to obtain a 
medical examination and/or opinion when necessary to make a 
decision on a claim).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  



Increased Rating For Service-Connected Left Inguinal 
Herniorrhaphy

At a May 2004 VA miscellaneous digestive conditions 
examination, the Veteran denied undergoing any hernia surgery 
since service or experiencing any "incarcerat[ions]" of his 
hernia.  A physical examination demonstrated no evidence of 
an incarcerated hernia.  However, the examiner noted that the 
Veteran's hernia appeared to be operable and repairable.  

In the notice of disagreement which was received at the RO in 
February 2005, the Veteran stated that he "still suffer[s]" 
from his hernia.  In a November 2009 statement, the Veteran's 
representative asserted that this service-connected 
disability "is much worse than contemplated."  The 
representative asked that the Veteran be accorded a 
"contemporaneous examination . . . to determine the current 
level of severity of the [hernia] disability."  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's essential assertions of increased left hernia 
symptomatology since the last VA examination of this 
disability in May 2004, as well as the absence of records of 
pertinent outpatient treatment since that evaluation, the 
Board agrees that a remand for a current VA examination is 
necessary.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain copies of records of 
psychiatric and hernia treatment that the 
Veteran may have received at the Columbia 
VA Medical Center since December 2005.  
Associate all such available records with 
the claims folder.  

2.  Then, schedule the Veteran for a VA 
psychiatric examination to determine 
the nature, extent, and etiology of any 
psychiatric disability that he may 
have.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies or 
testing should be conducted.  All 
pertinent pathology should be noted in 
the examination report.  

If a psychiatric disability (as apposed 
to a personality disorder) is diagnosed 
on examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
the psychiatric disability had its 
clinical onset in service or is 
otherwise related to active duty.  

Complete rationale should be given for 
all opinions expressed.  

3.  In addition, schedule the Veteran 
for a VA digestive examination to 
determine the nature and extent of his 
service-connected left inguinal 
herniorrhaphy.  The claims folder must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated studies 
testing should be conducted.  

All pertinent pathology associated with 
this service-connected disability 
should be noted in the examination 
report.  

Complete rationale should be given for 
all opinions reached.  

4.  Following completion of the above, 
adjudicate the claims for service 
connection for a psychiatric disorder 
and as well as the issue of entitlement 
to a disability rating greater than 
10 percent for the service-connected 
left inguinal herniorrhaphy.  If the 
decisions remain adverse to the 
Veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


